DETAILED ACTION
Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Claim Objections
Regarding Claim 1, line 1, it appears that the term “A” should be changed to “A non-transitory.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 1 is rejected since it is not clear what is meant by the language “that can enable.”  Perhaps the language “that can” should be changed to “to” or similar language.
Claim 11 is rejected since there is no antecedent basis for the language “same distance” recited in line 3.
Claim 14 is rejected since there is no antecedent basis for the language “same distance” recited in line 3.
Claim 15 is rejected since it is not clear what is meant by the term “engage” recited in each of lines 5 and 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
Grenier (U.S. Pat. No. 10,249,200) discloses a first set of guidance vehicles that can be configured to fly abeam a UAV (col. 15, ll. 61-64), but does not disclose the claimed achieve-by-point and function engagement, among other things. 
Speer (U.S. Pat. Publ. No. 2006/0015247) discloses a way of determining when a vehicle has passed a current waypoint, including sequencing waypoints when a current waypoint is abeam (¶ [0039]), but does not disclose the claimed achieve-by-point and function engagement, among other things.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony R. Jimenez whose telephone number is (313) 446-6518.  The examiner can normally be reached M-F 12-9 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833